EXHIBIT 10.1

FIRST AMENDMENT AGREEMENT

This First Amendment Agreement (the “Amendment”) is entered into as of
September 16, 2008 among Max Bermuda Ltd., a Bermuda company (“Max Bermuda”),
Max Capital Group Ltd., a Bermuda company (the “Parent”), the Lenders listed on
the signature pages hereto (the “Lenders”) and Bank of America, N.A., in its
capacity as administrative agent (the “Administrative Agent”), Fronting Bank and
LC Administrator.

R E C I T A L S

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement, dated as of August 7, 2007 (as amended or modified and in
effect on the date hereof, the “Credit Agreement”); and

WHEREAS, the parties desire to amend the Credit Agreement in connection with a
proposed acquisition and amend certain other provisions;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereby agree as follows:

SECTION 1 CREDIT AGREEMENT DEFINITIONS. Capitalized terms used herein that are
defined in the Credit Agreement shall have the same meaning when used herein
unless otherwise defined herein.

SECTION 2 AMENDMENTS TO CREDIT AGREEMENT. Effective on, and subject to the
occurrence of the Amendment Effective Date (as defined below), the Credit
Agreement shall be as amended as follows:

2.1 Amendment to Section 1. Section 1.1 of the Credit Agreement is amended as
follows:

(a) The definition of “Parent Debt” is amended by adding the following at the
end thereof: “For avoidance of doubt, any intercompany Debt permitted under
Section 6.3(j) and the DDS Note shall not constitute Debt for purposes of
determining Parent Debt.

(b) The definition of “Permitted Guarantees” is amended by adding the following
at the end thereof:

(e) the guarantee of the Parent of the obligations of Imagine UK of Debt
permitted under Section 6.3(i), and the grant of Liens permitted under
Sections 6.7(xiv) and 6.7(xv) by Parent and Subsidiaries of Imagine UK to secure
the Debt permitted by Section 6.3(i), and (f) the DDS Note and the other
intercompany Debt permitted under Section 6.3(j)”.

(c) The following definitions are added in the proper alphabetical order:

“Acquisition Closing Date” means the date on which the UK Acquisition closes and
Imagine UK becomes a Subsidiary of Parent.

“DDS Note” means an unsecured note owing by Imagine UK to the Parent in an
aggregate principal amount not to exceed £35,000,000.

“First Amendment” means the First Amendment Agreement dated as of September 16,
2008 among the Borrowers, the Lenders party thereto, the Administrative Agent,
the Fronting Bank and the LC Administrator.

“Imagine UK” means Imagine Group (UK) Limited, a company formed under the laws
of England and Wales.

“UK Acquisition” means the acquisition of Imagine UK by the Parent as more fully
set forth in the letter to the Lenders dated September 15, 2008 attached here to
as Exhibit A.

2.2 Amendment to Section 6.3. Section 6.3(i) of the Credit Agreement is amended
in its entirety to read as follows:

“(i) Debt of Imagine UK for standby letters of credit which have been, or may be
from time to time in the future be, issued to provide funds at Lloyd’s to
support Lloyd’s syndicate commitments of Imagine UK and its Subsidiaries;

(j) Debt of Imagine UK or any of its Subsidiaries existing on the Acquisition
Closing Date owed to (x) Imagine UK or any of its Subsidiaries or (y) certain
Persons who were Affiliates of Imagine UK immediately prior to the Acquisition
Closing Date provided that the aggregate principal amount of such Debt does not
exceed £40,000,000 and is repaid no later than 5 Business Days after the
Acquisition Closing Date;

(k) the DDS Note; and

(l) Debt not included in paragraphs (a) through (k) which does not exceed at any
time, in the aggregate, $10,000,000.”

2.3 Amendment to Section 6.4. Section 6.4 of the Credit Agreement is amended by
inserting the following at the end thereof:

“Notwithstanding the foregoing, (x) the Parent may make the UK Acquisition
provided (A) no Default or Event of Default has occurred and is continuing or
would result from such UK Acquisition and (B) Max Bermuda provides the Lenders
with a pro forma Compliance Certificate giving effect to such purchase and
acquisition, (y) Imagine UK may merge or consolidate with, purchase or otherwise
acquire assets from and transfer assets to, any of its Subsidiaries, and (z) any
Subsidiary of Imagine UK may merge or consolidate with, purchase or otherwise
acquire assets from, and transfer assets to Imagine UK or any other Subsidiary
of Imagine UK.

2.4 Amendment to Section 6.7. Section 6.7(viii) of the Credit Agreement is
amended by adding the following new subsections (xiv) and (xv) at the end
thereof:

“; (xiv) Liens on assets of Parent (other than Capital Stock of Max Bermuda or
any of its Subsidiaries) securing Debt permitted under Section 6.3(i) provided
such Liens are released no later than 5 Business Days after the Acquisition
Closing Date; and (xv) Liens on assets of Imagine UK and its Subsidiaries
securing Debt permitted under Section 6.3(i) and Liens securing Debt permitted
under Section 6.3(j).”

2.5 Amendment to Section 6.8. Section 6.8 of the Credit Agreement is amended by
adding the following new subsection (iv) at the end thereof:

“; and (iv) restrictions imposed on Parent pursuant to the Debt permitted under
Section 6.3(i) provided such restrictions cease to apply to Parent no later than
5 Business Days after the Acquisition Closing Date.”

2.6 Amendment to Schedules. Schedules 4.2 and 4.8 of the Credit Agreement are
deleted in their entirety and Schedules 4.2 and 4.8 attached hereto are
substituted therefor.

SECTION 3 REPRESENTATIONS AND WARRANTIES. In order to induce the Lenders, the
Fronting Bank, the LC Administrator and the Administrative Agent to execute and
deliver this Amendment, each of the Borrowers represents and warrants to each
such Person that:

(a) No Default or Event of Default has occurred and is continuing or will result
from the execution and delivery or effectiveness of this Amendment; and

(b) The warranties of the Borrowers contained in Article IV of the Credit
Agreement after giving effect to the amendments in Section 2 hereof are true and
correct as of the Amendment Effective Date, with the same effect as though made
on such date.

SECTION 4 CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective as
of the date (the “Amendment Effective Date”) when the Administrative Agent shall
have received the following:

4.1 Amendment. Four counterparts of this Amendment executed by the Borrowers,
the Administrative Agent and the Required Lenders.

4.2 Fees and Expenses. Unless waived by the Administrative Agent, the Borrowers
shall have paid all charge and disbursements of counsel to the Administrative
Agent and all out-of-pocket expenses of the Administrative Agent to the extent
invoiced prior to on the Amendment Effective Date.

SECTION 5 General.

5.1 Reaffirmation of Credit Documents. From and after the date hereof, each
reference that appears in any other Credit Document to the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as amended hereby. As
amended hereby, the Credit Agreement is hereby reaffirmed, approved and
confirmed in every respect and shall remain in full force and effect. This
Amendment is a Credit Document.

5.2 Counterparts; Effectiveness. This Amendment may be executed by the parties
hereto in any number of counterparts and by the different parties in separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same agreement.

SECTION 6 Governing Law; Entire Agreement. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supercedes any prior agreements with
respect thereto.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by the respective officers thereunto duly organized as of the date and year
first above written.

MAX BERMUDA LTD.

By:
Title:


MAX CAPITAL GROUP LTD.

By:
Title:


2

BANK OF AMERICA, NATIONAL

ASSOCIATION, as Administrative Agent, LC

Administrator, Fronting Bank and Lender

By:
Title:


3

CITIBANK, N.A.

By:
Title:


4

ING BANK N.V., LONDON BRANCH

By:
Title:


By:
Title:


5

CREDIT SUISSE, NEW YORK BRANCH

By:
Title:


By:
Title:


6

WACHOVIA BANK, NATIONAL ASSOCIATION

By:
Title:


7

THE BANK OF NEW YORK MELLON

By:
Title:


8

WEBSTER BANK, NATIONAL ASSOCIATION

By:
Title:


9

SCHEDULE 4.2

LITIGATION AND CONTINGENT LIABILITIES

Antitrust. Two lawsuits filed in the United States District Court for The
Northern District of Georgia name Max Bermuda, along with approximately 100
other insurance companies and brokers. The claims in each case are that the
defendants conspired to manipulate bidding practices for insurance policies in
certain insurance lines and failed to disclose certain commission arrangements.
The first of these cases was filed on April 4, 2006 by New Cingular Wireless
Headquarter LLC and 16 other corporations. The complaint asserts statutory
claims under the Sherman Antitrust Act, the Racketeer Influenced and Corrupt
Organization Act, the antitrust laws of several states, as well as common law
claims alleging breach of fiduciary duty and fraud. On October 16, 2006, the
Judicial Panel on Multidistrict litigation transferred the case to the U.S.
District Court for the District of New Jersey for pretrial proceedings on a
consolidated basis with other lawsuits raising smaller claims. The second action
was filed October 12, 2007 by Sears, Roebuck & Co. and two affiliated
corporations. The complaint in this suit charges Max Bermuda and certain other
insurance company defendants as the violators of the antitrust and consumer
fraud laws of Georgia and other states and common law claims of inducement of
breach of fiduciary duties, tortuous interference with contract, unjust
enrichment, and aiding and abetting fraud. The Judicial Panel on Multidistrict
Litigation transferred this case to the U.S. District Court for the District of
New Jersey for consolidated pretrial proceedings in November 2007. No liability
has been established in the Parent’s unaudited interim consolidated financial
statements as of June 30, 2008.

10

SCHEDULE 4.8

SUBSIDIARIES AND
EQUITY INVESTMENTS

                  Name of Subsidiary                 (Jurisdiction of      
Material Insurance         Formation)   Insurance Subsidiary   Subsidiary  
Material Party   Ownership
Max Bermuda
Ltd. (Bermuda)
  Yes   Yes   Yes   100% owned by Max
Capital Group Ltd.
Max Europe Holdings
Limited (Ireland)
  No   N/A   No   100 % owned by Max
Bermuda Ltd.
Max Re Europe
Limited
(Ireland)
  Yes   No   No   100% owned by Max
Europe Holdings
Limited
Max Insurance
Europe Limited
(Ireland)
  Yes   Yes   Yes   100% owned by Max
Europe Holdings
Limited
Max Diversified
Strategies Ltd.
(Bermuda)
  No   N/A   Yes   100 % owned by Max
Bermuda Ltd. (as of
June 30, 2008, 23%
is subject to swap
with CIBC)
Max Managers Ltd.
(Bermuda)
  No   N/A   No   100% owned by Max
Capital Group Ltd.
Max USA Holdings
Ltd. (Delaware)
  No   N/A   No   100% owned by Max
Capital Group Ltd.
Max Specialty
Insurance Company
(Delaware)
 
Yes  
Yes  
Yes  
100% owned by Max
USA Holdings Ltd.
Max California
Insurance Services
Ltd. (California)
  No   N/A   No   100% owned by Max
Specialty Insurance
Services Ltd.
Max Specialty
Insurance Services
Ltd. (Delaware)
 
No  
N/A  
No  
100% owned by Max
USA Holdings Ltd.
Max America
Insurance Company
(Indiana)
  Yes   No   No   100% owned by Max
Specialty Insurance
Company
Max Managers USA
Ltd. (Delaware)
  No   N/A   No   100% owned by Max
USA Holdings Ltd.
Max Capital
Services Limited
(Ireland)
 
No  
N/A  
No  
100% owned by Max
Capital Group Ltd.
Max Capital
Services BDA Ltd.
(Bermuda)
  No   N/A   No   100% owned by Max
Capital Services
Limited
Max Capital
Services USA LLC
(Delaware)
  No   N/A   No   100% owned by Max
Capital Services
Limited

      Name of Equity Investment   Ownership
Grand Central Re Limited (Bermuda)
  7.5% owned by Max Bermuda Ltd.

11